DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments are moot in view of the new rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilson et al., US 2016/0173941.

1 and 9. Gilson teaches an automated process executed by a media player device, the process comprising:
[previous episode was viewed by, i.e. rendered to, the user, Figs. 4, 5, paras. 35, 36, 39, 41];
receiving, by the media player device, digital skip data relating to a second program of the same program series as the first program, wherein the digital skip data indicates at least one portion of the second program that is a duplicate of a viewed portion of the first program [user skipping history is determined for recaps in subsequent episode, i.e. duplicate portions of previous episode, Figs. 4, 5, paras. 34, 35, 43]; and
if a second media stream comprising the second program of the program series is rendered to the viewer within about one hour of the initial rendering of the first media stream, the media player device automatically advancing to a future playback point in the second media stream to skip over the at least one portion of the second television program that is a duplicate of the viewed portion of the first program and otherwise rendering the at least one portion of the second program that is a duplicate of the viewed portion of the first program [duplicate content is excluded or not (skipped or not) based on elapsed time since last episode; time may be minutes or hours; Figs. 4, 5, paras. 24, 31-36, 42-45].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-12 and 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson as cited above in view of Kansara, US 2016/0342844.

Regarding claims 2 and 10, Gilson is silent on receiving skip data via a network. Kansara teaches the automated process of claim 1 wherein the digital skip data is received by the media player device via a digital network from a content management service [paras. 77, 96, 97, 106].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, allowing the use of not only the local user’s skip commands but those of other users, tracked via the digital network—enabling predictions to be made for local users with no history.

3 and 11. Kansara The automated process of claim 1 wherein the digital skip data defines the at least one portion of the second program that is a duplicate of the viewed portion of the first program according to start time and an end time [paras. 153, 179, 183].

4 and 12. Kansara teaches The automated process of claim 1 wherein the digital skip data defines the at least one portion of the second program that is a duplicate of the viewed portion of the first program according to a first presentation time stamp (PTS) representing a start time and a second presentation time stamp representing an end time [paras. 153, 179, 183].


17. Gilson teaches a media player device comprising a processor and non-transitory data storage, wherein the processor is configured to execute instructions stored in the non-transitory data storage to perform an automated process, the automated process comprising:
initially rendering, by the media player device, a first media stream comprising a first television program of a program series for playback to a viewer [previous episode was viewed by, i.e. rendered to, the user, Figs. 4, 5, paras. 35, 36, 39, 41];
receiving, by the media player device, digital skip data relating to a second television program of the same program series as the first television program, wherein the digital skip data indicates at least one portion of the second television program that is a duplicate of a viewed portion of the first television program [user skipping history is determined for recaps in subsequent episode, i.e. duplicate portions of previous episode, Figs. 4, 5, paras. 34, 35, 43]; and
if a second media stream comprising the second television program of the program series is rendered to the viewer within about one hour of the initial rendering of the first television program, the media player device automatically advancing a playback point of the second media stream from a first time to a second time to thereby skip playback of the at least one portion of the second television program that is a duplicate of the viewed portion of the first television program, and otherwise continuing playback of the second media stream to thereby render the at least one portion of the second television program that is a duplicate of the viewed portion of the first television program [duplicate content is excluded or not (skipped or not) based on elapsed time since last episode; time may be minutes or hours; Figs. 4, 5, paras. 24, 31-36, 42-45].
Gilson is silent on PTS.  Kansara teaches representing content according to a first presentation time stamp (PTS) representing a start time and a second PTS representing an end time [paras. 153, 179, 183].  It would have been obvious before the effective filing date of the claimed invention to modify Gilson with Kansara, adopting a widely recognized field (PTS) for use in computing the portions of programs that have been skipped. This is an efficient calculation using data that is already in most video streams.

18.  The media player device of claim 17 wherein the at least one portion of the second television program is not skipped if the viewer has not actually viewed the viewed portion of the first television program [if a user has viewed a portion, it can be omitted/skipped—if they have NOT viewed a portion, it isn’t skipped, paras. 31, 35, 43-45].


Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson as cited above in view of Patel et al., US 2017/0034578.

5 and 13 (from 1 and 9). Gilson does not explicitly verify a viewed portion.  Patel teaches a media system further comprising the media player device verifying that the viewer has actually viewed the viewed portion of the first program [para s. 6, 31, 34, 53].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using Patel’s technique to avoid skipping portions that the user has not yet viewed.

[viewed portions are skipped, i.e. unviewed portions are not skipped, paras. 6, 31, 34, 55].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424